 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POLAT SARDALIYEV,                                 No. 2:19-cv-00078 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    DENIS CASIM, et al.,
15                       Defendants.
16

17          On October 21, 2019, the clerk of court entered default against defendants Denis Casim

18   and Zam Trans Inc. for failing to appear and respond in this case. ECF No. 21. On September

19   17, 2019, plaintiff moved for default judgment against both defendants. ECF No. 19. Out of an

20   abundance of caution, the court ORDERS plaintiff to serve: (1) a copy of the entry of default; (2)

21   a copy of the motion for default judgment; and (3) a copy of this order, on each defendant.

22   Plaintiff must file a proof of service as to each defendant no later than January 24, 2020.

23          If no response is received from either defendant within 14 days of plaintiff’s filing of

24   proof of service, the undersigned will issue findings and recommendations to the assigned district

25   judge, recommending that plaintiff’s motion for default judgment be granted.

26   DATED: January 2, 2020

27

28
